Citation Nr: 1325603	
Decision Date: 08/13/13    Archive Date: 08/16/13

DOCKET NO.  06-33 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for syncope.

2.  Entitlement to service connection for right carpal tunnel syndrome.

3.  Entitlement to service connection for left carpal tunnel syndrome.   

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left knee disability.     

REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD
S. Coyle, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1996 to April 2005. 

The claims are before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).  
 
In June 2012, the Board remanded the claims for additional development.  

The claims are REMANDED to the RO via the Appeals Management Center in Washington, DC.


REMAND

In June 2012, the Board remanded the claims to afford the Veteran VA examinations.  

On claim of service connection for syncope, the VA examiner stated that syncope was likely the result of postural hypotension, but did not specifically address the question posed by the Board in its remand in December 2010.  

On the claims of service connection for carpal tunnel syndrome, the VA examiner stated that it was less likely than not that bilateral carpal tunnel syndrome had onset in service, because there was no definitive diagnosis during service or currently.
The Veteran is service-connected for rheumatoid arthritis, involving the hands.





On the claims of service connection for right and left knee disabilities, the VA examiner concluded that there was no nexus between the retropatellar pain syndrome diagnosed during service and the Veteran's current knee symptoms, which were likely due to rheumatoid arthritis.  The Veteran is service-connected for rheumatoid arthritis, involving the hands.

As the VA examinations are insufficient to decide the applicable theories of service connection, further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA records since November 2007. 

2.  Ask the Veteran either to submit or to authorize VA to obtain on her behalf the records of treatment for carpal tunnel syndrome at Scott and White Hospital. 

3.  Afford the Veteran the appropriate VA examinations by VA examiners, who have not previously examined the Veteran, to determine: 

a).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that:

The symptoms of syncope or dizziness are the progression of a single syncopal episode in 1997 and complaints of dizziness or the development of a new and separate condition after service? 


b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that:

The symptoms of carpal tunnel syndrome are a manifestation of service-connected rheumatoid arthritis, and, if not whether symptoms of carpal tunnel syndrome are aggravated by service-connected rheumatoid arthritis? 

c).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that:

The current disabilities of the knees are progression of knee pain in service assessed as retropatellar syndrome or the development of a new and separate condition?  

If the disabilities of the knees are new and separate conditions, are the disabilities caused by or aggravated by service-connected rheumatoid arthritis? 








If formulating an opinion on aggravation, "aggravation" means a permanent increase in severity, that is, an irreversible worsening of a disability as a result of a service-connected disability beyond the natural clinical course of the nonservice-connected disability as contrasted to a temporary worsening of symptoms. 

If, after a review of the record, an opinion cannot be provided without resort to speculation, please clarify whether causation or aggravation cannot be determined because the Veteran has other risk factors for developing the claimed disabilities, please identify the risk factors, and that an opinion on causation or aggravation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file must be made available to the VA examiners for review. 

4.  After the above development, adjudicate the claims.  If any benefit sought is denied, furnish the Veteran his representative a supplemental statement of the case and return the case to the Board.  











The Veteran has the right to submit additional evidence and argument on the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



